Citation Nr: 0737655	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-04 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a disability evaluation in excess of 10 
percent for disability of the right foot, to include a callus 
of the right fifth toe, plantar keratoma and hallux valgus of 
the right great toe, and metatarsal head resection of the 
right third toe.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The veteran had active service in the United States Army from 
December 1980 to January 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The veteran's service-connected right fifth toe 
disability and right plantar keratosis remain symptomatic, to 
include pain but they are not manifested overall by more than 
moderate functional impairment of the right foot.  

2.  The veteran service-connected right foot disability also 
includes hallux valgus and the equivalent of surgical 
resection of a metatarsal head.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a callus of the right fifth toe and plantar keratosis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5284 (2007).

2.  The criteria for a separate 10 percent rating, but no 
more than 10 percent, for   hallux valgus of the right foot 
with resection of a metatarsal have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5280 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
her.  In a letter, dated in January 2004, the veteran was 
notified of the information and evidence needed to 
substantiate and complete her claim.  The veteran was 
specifically informed as to what evidence she was to provide 
and to what evidence VA would attempt to obtain on her 
behalf.  She was also notified of the need to give VA any 
evidence pertaining to her claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
occurred in this case. 
  
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an effective 
date of award should her claim be granted; however, such 
notice was after the initial denial by the RO.  The Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court (Court of Appeals for Veterans Claims), the 
burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra ("this opinion does not . . . 
change the rule that reversal resulted the essential fairness 
of the adjudication to have been affected").  That is, "the 
key to determining whether an error is prejudicial is the 
effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" see id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra; accord 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, "there could be no 
prejudice if the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield, supra, at 128.

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 10 percent for her 
callus of the fifth right toe with plantar keratosis and that 
the evidence supports a separate 10 percent rating for her 
hallux valgus with resection of the head of a metatarsal.  As 
discussed in more detail below, the latter rating is the 
maximum allowed under Diagnostic Code 5280.  The RO will 
assign the effective date for the grant of the separate 10 
percent rating.  Under these circumstances, any question as 
to a higher rating or effective date to be assigned is moot.  
Timely notice of the two Dingess elements would not have 
operated to alter the outcome in the instant case, nor does 
it affect the essential fairness of the adjudication.  
Sanders, supra (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice"); Dalton 
v. Nicholson, 21 Vet. App. 23, 30 (2007).  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
her claims by VA.  While the veteran does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  The Board 
finds that all necessary assistance has been provided to the 
appellant.  The evidence includes service medical records and 
post-service VA and private medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
veteran was provided with thorough VA orthopedic examinations 
which were adequate for rating purposes.  Under these 
circumstances, there is no duty to provide another 
examination or a medical opinion.  38 C.F.R. §§ 3.326, 3.327 
(2007).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, a 10 percent 
rating is warranted if there has been an operation and 
resection of the metatarsal head.  A 10 percent rating is 
also warranted for a severe case, if equivalent to amputation 
of great toe. 

38 C.F.R. § 4.71a, Diagnostic Code 5284, governing other foot 
injuries, a veteran will receive respective ratings of 10 
percent, 20 percent and 30 percent for moderate, moderately 
severe or severe injury.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  

Analysis

The veteran was granted service connection for a callus on 
the right fifth toe in a December 1986 rating decision.  A 
noncompensable rating was assigned at that time.  The veteran 
filed an increased rating claim, contending that her right 
foot disability had increased in severity.  The RO agreed, 
finding entitlement to a 10 percent evaluation in an April 
2004 rating decision under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  The veteran subsequently 
expressed disagreement with this evaluation, asserting that 
her foot condition is more disabling than currently 
evaluated. 

The veteran has an extensive history of problems with her 
right foot and has a history of at least five surgical 
procedures to correct both service-connected and nonservice-
connected disabilities.  It is apparent that at least two of 
the surgeries were for nonservice-connected congenital 
syndictylism of the right 4th and 5th toes and complications 
of same.  See report of January 2004 VA examination.  
Nevertheless, while the initial grant of service connection 
was for a callus on the 5th toe, the RO subsequently granted 
service connection for plantar keratoma and hallux valgus of 
the right great toe and for metatarsal resection of the right 
third toe.  The RO found that all of the service-connected 
disabilities, when considered together, were consistent with 
moderate disability of the right foot.  Hence, the current 10 
percent rating under Diagnostic Code 5284.  It is the Board's 
judgment that, in light of the presence of hallux valgus and 
history of resection of a metatarsal, a separate 10 percent 
rating is warranted under Diagnostic Code 5280.   

The veteran has been afforded several VA examinations to 
determine the nature and severity of her disorder of the 
right foot.  Since filing her claim for an increase, she was 
afforded an examination in January 2004.  In the associated 
report, the veteran was noted to have significant pain in the 
right foot due to a substantial history of surgical 
intervention to correct problems in the digits.  The veteran 
was noted to occasionally use foot inserts as well as pain 
control medication.  X-rays revealed that there was an 
absence of the proximal phalanx head of the right middle toe 
but no bone spurring was noted throughout the forefoot and 
toes.  A diagnosis of multiple callus pressure points of the 
right foot was entered.  

In an examination report dated in March 2005, the veteran was 
found to have plantar callus on the fifth right toe 
manifested by pain since 1981.  The veteran's surgical 
history was noted as follows: status-post arthroplasty of the 
fifth digit of the right foot (December 1996), bunionectomy 
of the right foot (October 2002), and V-osteomy of the 3rd 
metatarsal of the right foot (February 2003).  Radiographic 
reports were reviewed, and the examiner noted that as of 
January 2003, hallux valgus was present but it had been 
reduced, and while there was no evidence of osteomyelitis, 
there were post-traumatic degenerative changes in the mortise 
joint with a plantar calcaneal spur.  

Based on the above findings, the Board is of the opinion that 
the veteran's service-connected foot disabilities should be 
separated into two ratable disabilities.  Specifically, the 
originally granted right callus of the fifth toe, which 
continues to be productive of pain and tenderness, with 
plantar keratosis is rated 10 percent under Diagnostic Code 
5284; and hallux valgus and plantar keratoma of the great toe 
with resection of a metatarsal, which warrants a separate 10 
percent rating under Diagnostic Code 5280.  

Based on both examination reports and clinical findings, the 
Board notes that hallux valgus is present in the veteran's 
right foot, and that there has been a essentially a resection 
of the metatarsal bone (right third toe).  There is definite 
evidence of pain that is not easily controlled by orthotics 
or medication.  Hallux valgus with resection of a metatarsal 
is rated 10 percent under Diagnostic Code 5280, which is the 
maximum evaluation allowed under those rating criteria.

As to the remaining right foot disability that is service-
connected, the Board finds that the callus on the fifth toe 
and plantar keratoisis do not preclude the veteran from 
engaging in her daily activities, and she is able to maintain 
employment as a graphic designer.  She must move around so 
that the pain does not become overly troublesome, but she is 
not otherwise restricted.  

Given the above facts, the Board must evaluate whether the 
veteran's callus on the 5th toe and plantar keratosis present 
functional impairment classified as "moderately severe" or 
"severe."  These terms are not defined by the regulatory 
language and the Board must apply the terms in a manner which 
is "equitable and just."  See 38 C.F.R. §§ 4.2, 4.6.  In so 
doing, the Board notes that there is no question the veteran 
has pain; however, she is able to manage daily tasks with 
orthotic inserts and pain medication.  As noted above, aside 
from the fact that this decision finds that the veteran is 
entitled to a separate 10 percent rating for additional 
disability of the right foot, there is also congenital right 
foot disability that is present and has required surgical 
intervention; service connection is not in effect for the 
congenital right foot disability.  In view of the foregoing, 
the Board finds that the assessment of the symptomatic right 
5th toe callus and plantar keratosis is consistent with no 
more than moderate functional impairment.  

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic 
Code 5283.  Moderate malunion or nonunion of the tarsal or 
metatarsal bones warrants a 10 percent disability evaluation.  
There is no medical or X-ray evidence of malunion or nonunion 
of the tarsal or metatarsal bones in the right foot.  Service 
connection is in effect for resection of a metatarsal bone 
but such is rated under Code 5280.  Assigning a separate 
compensable rating for the equivalent of (or analogy to) loss 
of or resection of a metatarsal bone under Code 5283 would 
result in pyramiding.  38 C.F.R. § 4.14; see also Esteban v. 
Brown, 6 Vet. App. 259 (1994).    

Under criteria set forth in the DeLuca decision, the Board is 
aware of its duty to evaluate the functional limitations of 
the veteran's service-connected foot conditions.  In so 
doing, the Board is of the opinion that pain on use is the 
chief limiting factor, and that it is fully contemplated in 
the assignment of two separate 10 percent evaluations.  There 
is no medical evidence of pain or flare-ups of pain supported 
by objective findings that would support a finding of more 
than overall moderate functional impairment of the right foot 
due to a tender and painful callus of the 5th toe with 
plantar keratosis.  Nor is there any such additional 
functional impairment due to any of the other DeLuca factors, 
to include fatigue, weakness or flare-ups of such symptoms.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  As to the 
veteran's hallux valgus with metatarsal resection of the 
right foot, because 10 percent is the maximum schedular 
rating for this disability under Diagnostic Code 5283, 38 
C.F.R. § 4.40 and 4.45 are not applicable.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Additionally, there is no evidence that shows that the 
veteran's service-connected foot conditions result in a 
marked interference with employment, nor are frequent 
hospitalizations apparent due to service-connected right foot 
disorders.  It is apparent that the veteran is able to 
maintain employment as a graphic designer.  She must move 
around so that the pain does not become overly troublesome, 
but she is not otherwise restricted due to service-connected 
disability.  As such, the Board concludes that remand for a 
referral to the Director of VA's Compensation and Pension 
Service, for an extraschedular consideration, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338, 339 
(1996). 


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for callus of the right fifth toe with plantar 
keratosis is denied.  

A separate 10 percent evaluation for hallux valgus and 
metatarsal head resection of the right foot is granted, 
subject to the laws and regulations applicable to the payment 
of monetary benefits.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


